United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-2869
                         ___________________________

                                Victor Vargas Gomez

                              lllllllllllllllllllllPetitioner

                                            v.

              Loretta E. Lynch, Attorney General of the United States

                             lllllllllllllllllllllRespondent
                                     ____________

                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                                   ____________

                             Submitted: April 25, 2016
                               Filed: April 28, 2016
                                   [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and MURPHY, Circuit Judges.
                       ____________

PER CURIAM.

      Mexican citizen Victor Vargas Gomez petitions for review of an order of the
Board of Immigration Appeals (BIA), dismissing his appeal from an immigration
judge’s decision denying his application for cancellation of removal under 8 U.S.C.
§ 1229b(b)(1) (permitting cancellation of removal for alien (1) physically present in
the United States continuously for at least 10 years immediately preceding application,
(2) with good moral character during that period, (3) not convicted of certain offenses,
and (4) whose removal would result in exceptional and extremely unusual hardship
to alien’s spouse, parent, or child, who is a United States citizen or lawful permanent
resident). Vargas Gomez argues that the BIA erred in concluding that he did not have
the requisite continuous physical presence and that he did not establish that his
removal would result in an exceptional and extremely unusual hardship to his United
States citizen sons. We lack jurisdiction to review the discretionary determination that
Vargas Gomez had failed to establish an exceptional and extremely unusual hardship.
See Solis v. Holder, 647 F.3d 831, 833 (8th Cir. 2011). Under the conjunctive
language of section 1229b(b)(1), Vargas Gomez had to meet all four prerequisites for
cancellation of removal; thus, the hardship determination is dispositive of the matter
before us.

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




                                          -2-